DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 104.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
(paragraph 0017 [two occurrences]) “lower plug 48” should be changed to “lower plug 46”.  
Appropriate correction is required.
Claim Objections
Claims 10, 13 and 15-17 are objected to because of the following informalities:
(claim 10, line 1) “The method of Claim 1” should be changed to “The method of Claim 3” to provide proper antecedent basis for the limitation “the shoe track” in line 2.
(claim 13, line 2) “the sensor” should be changed to “the monitoring system”.
(claim 15, line 1) “The system of Claim 12” should be changed to “The system of Claim 13” to provide proper antecedent basis for the limitation “the controller” in claim 17.
(claim 16, line 2) “the sensor comprises a first transmitter” should be changed to “the sensor comprises a first sensor”.
(claim 17, line 4) “the casing string and wellbore” should be changed to “the casing string and the wellbore”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bruijn et al. (2017/0002622).
As concerns claim 1, De Bruijn shows a method of cementing a wellbore (Fig. 1) comprising: flowing a cement slurry into a casing string (102) that is disposed in the wellbore; urging the cement slurry from an end (103) of the casing string and into an annulus between the casing string and walls of the wellbore; obtaining real time downhole conditions of the cement slurry by monitoring (107, 108, 109) conditions of the cement slurry proximate the end; and adjusting a characteristic of the cement slurry based on the downhole conditions (abstract; paragraph 0016-0019).
As concerns claim 2, De Bruijn shows wherein the conditions include pressure (108) and temperature (107).
As concerns claim 5, De Bruijn shows transmitting acoustic signals uphole that represent the monitored conditions (paragraph 0039).
As concerns claim 6, De Bruijn shows evaluating a characteristic of the acoustic signals (abstract; paragraph 0016-0019; paragraph 0039).
As concerns claim 7, De Bruijn shows estimating a property of the cement slurry based on a characteristic of the acoustic signal and the monitored conditions (abstract; paragraph 0016-0019; paragraph 0039).
As concerns claim 8, De Bruijn shows comparing the monitored conditions to expected conditions, and adjusting a design temperature of the cement slurry when the monitored conditions differ from the expected conditions by an amount that exceeds a designated amount (abstract; paragraph 0016-0019).
As concerns claim 9, De Bruijn shows determining that the cement slurry has cured into a set cement based on an evaluation of the real time downhole conditions (paragraph 0028).
As concerns claim 10, De Bruijn shows evaluating the holdup of a column of the cement slurry by the shoe track based on an evaluation of the real time downhole conditions (abstract; paragraph 0016-0019).
As concerns claim 11, De Bruijn shows conducting a downhole intervention to repair the shoe track when no holdup of the column of the cement slurry by the shoe track is determined (abstract; paragraph 0016-0019).
As concerns claim 12, De Bruijn shows a system for cementing a wellbore (Fig. 1) comprising: a casing string (102); a shoe track (103) mounted on an end of the casing string and that comprises a monitoring system (107, 108, 109) that is sensitive to downhole conditions proximate the shoe track; and a means for evaluating that a variance between the downhole conditions and expected conditions exceeds a designated amount, and for identifying an operational adjustment in response to when the variance exceeds the designated amount (abstract; paragraph 0016-0019).
As concerns claim 13, De Bruijn shows wherein the means comprises a controller that is in communication with the monitoring system (Fig. 1; abstract; paragraph 0016-0019).
As concerns claim 15, De Bruijn shows wherein the monitoring system comprises a sensor (107, 108, 109) that senses the downhole conditions and a transmitter in communication with the sensor (paragraph 0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al. as applied to claims 1 and 12 above, and further in view of Dolman et al. (8,172,007).
As concerns claims 3, 4, 14, 16 and 17, De Bruijn discloses the claimed invention except for wherein the conditions are monitored inside and outside of the shoe track, wherein the conditions are pressure and the method further comprising identifying a pressure differential of cement slurry flowing through the shoe track, and wherein the controller is in communication with the first and second transmitters, and based on a comparison of signals received from the first and second transmitters selectively evaluates characteristics of substances inside the casing string and in an annulus between the casing string and wellbore.  Dolman teaches wherein conditions are monitored (46) inside and outside of a shoe track (22) that is disposed on a lower end of a casing string (26), wherein the conditions are monitored inside the casing string and in an annulus between the casing string and a wellbore (col 3, ln 44 - col 4, ln 7).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify De Bruijn, as taught by Dolman, to include sensors inside and outside of the shoe track for the expected benefit of providing real time downhole conditions of the cement slurry inside the casing string and in an annulus between the casing string and the wellbore.  Thus, one of ordinary skill in the art would have recognized that using sensors inside and outside of the shoe track would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weirich et al. (6,176,323).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679